Exhibit 23.1 Accountin g & Consultin g Group , LL P Certified Public Accountants October 13, 2015 To the Members of the Board of Directors and the Audit Committee of PSM Holdings, Inc. 1109 N. Bryant Ave., Suite 110 Edmond, OK 73034 To the Board of Directors and Audit Committee: We hereby consent to the use of our report dated October 13, 2015 relating to the financial statements of PSM Holdings, Inc. and its subsidiaries for the year ended June 30, 2015, and to the references to our firm, in the form 10-K to be filed on October 13, 2015. Very truly yours, Accounting & Consulting Group, LLP
